Citation Nr: 0901799	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-35 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO determined that the veteran 
had not submitted the requisite new and material evidence to 
reopen a claim for entitlement to service connection for a 
low back disability.

A hearing was held before a traveling Veterans Law Judge 
(VLJ) from the Board, sitting at the RO, in June 2005.  A 
transcript of the veteran's hearing has been associated with 
the claims file.

In January 2006 the Board reopened the veteran's claim and 
remanded the issue of entitlement to service connection for a 
low back disability for additional development.


FINDING OF FACT

A low back disability was not manifest in service and 
arthritis was not manifest within one year of discharge; the 
veteran's low back disability is otherwise unrelated to 
service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated during service and arthritis may not be presumed 
to have been incurred therein.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in June 2003 discussed the evidence necessary 
to support a claim for service connection.  	

A February 2004 letter listed the evidence of record and told 
the veteran how VA would assist him in obtaining further 
relevant evidence.

In March 2006 the veteran was advised of the types of 
evidence that might support his claim.  He was invited to 
submit or identify further relevant evidence.  The evidence 
of record was listed and the veteran was told how VA would 
assist him.

An October 2007 letter asked the veteran to complete 
appropriate authorizations for identified medical care 
providers.  The evidence necessary to support a claim for 
service connection was discussed, and the evidence of record 
was listed.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, 
although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  There has been no timely notice of the types of 
evidence necessary to establish a disability rating or an 
effective date for any rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board finds 
below that service connection is not warranted for the issue 
resolved in this decision, no ratings or effective dates will 
be assigned and any questions as to such assignments are 
rendered moot.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations were 
adequate.  They were performed by neutral, skilled physicians 
who accurately recited the veteran's history and provided 
reasoned opinions based on careful review of the veteran's 
history and clinical examinations.  The veteran has testified 
before the Board.
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, the veteran stated in 
February 2007 that he had no further evidence to submit.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

At the hearing before the Board in June 2005, the submission 
of additional medical evidence was suggested and the file was 
left open for 30 days for that purpose.  Such actions comply 
with 38 C.F.R. § 3.103 and the VCAA.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of active service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2008).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran claims that his current low back pain and 
disability have continuously existed since an in-service 
injury.  He asserts that he injured his low back during 
active service when he was attempting to load a 55-gallon 
drum of motor oil (reported actual weight of 535 pounds) when 
he lost control of the drum, fell to the ground, and the drum 
rolled over his back.  The veteran notes that he reported 
this injury to sick call and returned to sick call thereafter 
two to three times a week for five to six months.  Finally, 
he states that he quit reporting to sick call when a military 
physician only prescribed the use of wooden slats under his 
bed mattress.

The veteran has asserted that his post-service medical 
records did not indicate histories of continuous back pain 
because he had to claim a new injury during every episode of 
exacerbation in order to protect his employment. The veteran 
indicated that if he had reported a continual back problem he 
would not have been hired for new jobs in manual labor. He 
reported that each subsequent incident of stress or trauma to 
his back had made his condition worse.

The service medical records reveal that on the Report of 
Medical History taken at the time of the veteran's entrance 
into active service in July 1953; he did not report any prior 
history of back injury, disability, or pain.  The examining 
physician summarized that there was no medical history of a 
fracture, surgery, or serious injury.  On examination, his 
spine and musculoskeletal system were found to be normal.

A thoracic and lumbar spine X-ray was requested in early June 
1954.  This request indicated that the veteran had been hurt 
playing football two years before, and still had pain.  The 
X-rays revealed no evidence of old or recent fracture.  The 
L5-S1 disc was a little thin but there were no secondary bony 
changes adjacent to this disc to indicate disc disease.  The 
impression was "No definite abnormalities in the thoracic or 
lumbar spine.  Slight thinning of L5-S1 disc which could 
indicate disease at this level."

In June 1954, the veteran was referred to a military 
orthopedic clinic for a consultation.  It was noted that the 
veteran complained of pain in the dorso-lumbar region of his 
spine for the previous two months.  Urinalysis and X-rays 
were reported to be essentially negative.  The orthopedist 
reported that the veteran had a history of back ache for 
approximately two years.  The veteran claimed that this pain 
was constant and interfered with this sleep.  The area of 
pain was identified with the lower dorsal vertebra.  On 
examination, the veteran had full range of motion, no muscle 
spasm, and straight leg raises were negative. X-rays were 
also reported to be negative.  The only noted abnormality was 
a very mild dorsal scoliosis with convexity to the left.  The 
examiner commented that whatever organic difficulty the 
veteran might have could be due to his posture.  He indicated 
that a certain functional element must be present and that 
the veteran's motivation was not too good.  He stated that he 
could suggest no further definitive treatment aside from the 
bed board the veteran already had, and noted that he had 
suggested that the veteran be more posturally conscious.  

A medical notation of June 1956 indicated that the veteran 
had been examined and found qualified for military duty.  The 
veteran was given a separation examination in July 1957.  No 
medical history was reported with this examination.  The 
veteran's spine and musculoskeletal system were clinically 
normal.

U. S. Marine Corp Reserve records indicate that the veteran 
was given a comprehensive physical examination in March 1960.  
He did not report any prior medical history of low back 
injury or pain.  On examination, his spine and 
musculoskeletal system were normal.  In August 1960, 
September 1960, February 1961, and July 1961, the veteran was 
examined and found qualified for military purposes.  No 
specific findings were made on these examinations regarding 
his low back.

A private physician's letter dated in December 1971, and 
addressed to an insurance company, indicated that the veteran 
had no particular problems until October 29, 1971, when he 
slipped while carrying steel and injured his back.  The 
author indicated that the veteran reportedly had some 
difficulty after that fall and then reinjured his back in 
mid-November 1971, and continued to have back distress. 
Regarding the veteran's prior medical history, the physician 
related the veteran's report that some years ago in the 
course of an "Army physical" he had been told his left leg 
was half an inch shorter than the right, and that he had 
tried heel inserts without improvement.  The physician noted 
that the veteran's medical history was negative for prior 
pertinent serious illness, injury, or operative procedure.  
On examination, the veteran's leg length was found to be 
equal at 35 inches.  Lumbar spine X- ray revealed no evidence 
of recent or old bony injury.  The articular facets were 
intact and there was no interspace narrowing.  No diagnosis 
was reported.

Outpatient records indicate that the veteran underwent 
physical therapy in January and February 1972.  By mid-
February 1972, the veteran still complained of some soreness, 
sharply located at the D11 mid-line area.  X-rays revealed no 
gross abnormality.  The veteran was given an injection at the 
appropriate trigger point.  The physician determined that 
further treatment was unwarranted.

A private outpatient record dated in 1991 noted that the 
veteran had recently finished a State Accident Insurance Fund 
claim involving some low back problems.  

A private neurology examination conducted in March 1991, 
apparently in connection with a Workers' Compensation claim, 
indicated that the veteran had onset of low back pain after 
lifting 100 pounds.  The examiner noted that the veteran 
continued to work until February 1991, when his low back pain 
returned and included radicular symptoms in his inguinal area 
and legs.  A myelogram and post-myelogram computerized 
tomography (CT) scan of the lumbar spine were negative.  The 
veteran reported twisting his back just prior to the 
neurology examination, which resulted in him becoming 
asymptomatic.  The veteran also reported "a little low back 
discomfort intermittently for many years" that was attributed 
to an injury he sustained as a young man.  This low back 
discomfort had not changed.  The impression was a history of 
lumbosacral strain with some radiculopathy, which was now 
asymptomatic with a normal examination.

In late June 1994, a private outpatient record noted the 
veteran's complaints of low back pain for the previous two 
weeks or so.  The veteran reported that the pain was mild, 
but had suddenly increased in intensity that morning.  He 
reported that he had injured his back in the past off and on 
over the years.  The last time he had a back strain was 
several years ago and it lasted for three months.  The 
assessment was lumbar strain with spasm.

A separate private outpatient record dated the next day in 
June 1994 noted that the veteran was "now developing low back 
pain."  The provider noted there was a previous history of 
low back disorder.  However, the veteran attributed his 
current low back pain to limping caused by a recent knee 
surgery.  The examiner reported that lumbar X-rays showed 
moderate degenerative changes with disc spaces pretty well 
maintained.  A lumbar spine X-ray report of the same date 
noted some lower thoracic and upper lumbar spondylosis of a 
non-specific nature.  There was no significant evidence of 
canal stenosis or high-grade degenerative changes of the 
discs.  The impression was spondylotic changes without 
evidence of a specific cause for the back pain.

In statements and at his June 2005 hearing, the veteran has 
claimed that his football injury prior to military service 
was a "mere strain" and not the injury that led to his 
chronic low back pain.  He asserted that the injury that 
resulted in chronic low back pain was his claimed in-service 
injury when a 55-gallon barrel rolled over his back. The 
veteran indicated that his injury occurred in April 1954 and 
he suffered with low back pain until June when he reported to 
sick call. He continued to report to sick call once a week 
for two or three months. He finally quit reporting for sick 
call after being accused of being a sandbagger and a 
goldbricker, and self treated with over-the-counter 
medication.  He claimed that he had not complained of his low 
back pain at the time of separation from active service in 
1957 as such a complaint would have held up his release and 
he wanted to go home.  He asserted that at the time of his 
separation he was personally recruited by his unit commander 
to joint the reserves.  He stated that he did not remember 
ever receiving an extensive physical examination during this 
reserve service.  The veteran also the veteran claimed that 
he had sought private medical treatment for his chronic low 
back pain as early as 1958 and that he continued to seek 
private treatment, but the records of this treatment prior to 
the early 1970s were no longer available as the physicians 
had died and the records were reportedly destroyed.  He 
acknowledged at his hearing that some of his physicians had 
related his current low back problems to his age.

A private operative report dated in December 2003 indicates 
that the veteran underwent L4-L5 level decompression 
laminectomies with posterior lumbar interbody fusion, 
posterolateral transverse process fusion, pedical screw 
fixation, and "Healso/BMA" posterolateral fusion.   It was 
noted that the veteran had developed spondylolisthesis over 
the past three years with worsening back pain.  The post-
operative diagnosis was L4-L5 spondylolisthesis with severe 
spinal canal stenosis and lateral recess stenosis.

The veteran's VA treating physician prepared a letter in July 
2005.  She noted that she had been treating the veteran since 
March 2003, and that he had complained of chronic low back 
pain since that time.  She related the veteran's report of 
low back pain for the previous 50 years.  She commented that 
she had reviewed records concerning the veteran from a number 
of different physicians, including records dated in 1954 
which mention low back pain, as well as in 1971.  She 
indicated that she understood that some records had been lost 
so that the veteran could not document that he was having 
pain during the ensuing period.  She stated that, in 
reviewing the records, it seemed likely that the veteran had 
been having back pain for at least 50 years.

The report of a May 2006 private initial neurosurgical 
consultation indicates that the veteran's chief complaint was 
back pain.  The physician indicated the veteran's report of a 
longstanding problem with his low back.  The veteran stated 
that he hurt his back in the military when an oil drum fell 
and rolled over his back.  He related that his pain never 
really went away, despite the fact that no specific diagnosis 
was ever made.  He indicated that after service he worked as 
a millwright, which involved a lot of heavy activity.  The 
physician noted that the veteran had eventually undergone 
posterior lumbar interbody fusion with instrumentation two 
years previously and that he felt better for several months 
following the surgery.  He indicated that a new MRI scan 
showed advanced degenerative disc bulging at all levels.  The 
physician concluded that the veteran's chronic low back pain 
was not amenable to surgery.  He noted that although there 
was an extensive amount of disc disease, there was no 
significant degree of stenosis left.  He concluded that the 
veteran clearly developed symptoms at the time of his 
original injury and that there was no question that it played 
a role in the whole process, but that he could not say 
whether it was a major role, a causative role, or just one of 
many causative factors.  

A VA examination was carried out in December 2006.  The 
veteran's claims file and VA medical records were reviewed by 
the examining physician.  The veteran reported that he 
sustained a back injury in service when a 55-gallon drum fell 
on him and rolled off of his back.  He described visits to 
sick bay and a nearby Army hospital.  He stated that on 
discharge, he still suffered from low back pain.  He 
indicated that he worked as a heavy equipment operator, 
machinist, and millwright after service.  After physical 
examination, the impression was degenerative joint disease 
with degenerative disc disease, status post decompressive 
laminectomies with fusion.  The examiner noted that after 
extensive review of the claims file, he concluded that there 
were no significant radiological abnormalities following the 
veteran's military service, as evidenced by his SAIF report 
in December 1971.  He noted that that report indicted no 
evidence of recent of old bony injury, with intact articular 
facets and no interspace narrowing.  He stated that the 
December 1971 report also noted that the veteran had been 
well with no particular problems until December 1971 when he 
sustained an injury while carrying steel.  He also noted that 
the March 1991 medical report identified onset of low back 
pain while lifting at work, and reflected negative imaging.  
He opined that the veteran's degenerative joint disease and 
disc disease developed after the evaluations and negative 
imaging studies in 1971 and 1991, and was therefore less 
likely than not a direct result of injuries which occurred in 
the 1950s during service.  With respect to the veteran's back 
pain, the examiner indicated that it was apparent during 
service, and that he would leave it to the administrative 
personnel at the Veterans Benefits Administration to 
determine the respective value of the medical records and the 
veteran's memory of ongoing pain.

An additional VA examination was conducted in April 2008.  
The veteran's history was fully reviewed and recited by the 
examining physician in his report.  The veteran reported 
essentially the same history that he provided at his December 
2006 examination.  Following physical examination, the 
impression was chronic back pain with degenerative spine, 
degenerative joint disease and degenerative disc disease 
surgically treated.  The examiner noted that X-rays and 
clinical findings on available reports during service were 
negative. He also noted that the December 1971 examination 
was negative, with no radiculopathy and no significant X-ray 
findings, as well as a statement that the veteran had gotten 
along well with no particular problem until the on-the-job 
injury in October 1971.  The examiner also noted that the 
veteran was again evaluated after an industrial injury in 
1991, but that a myelogram and post myelogram CT were 
negative with no report of any symptoms below the knee.  He 
indicated that the first report of degenerative disc disease 
and degenerative spine disease was the operative report in 
2003, with spondylolisthesis and degenerative disc problems 
that were surgically treated.  He noted that reports since 
that time had focused on the veteran's degenerative spinal 
disease.  He reiterated that the findings prior to 2003 did 
not document any disc disease or degenerative joint disease 
of the spine.  He concluded that the veteran's current 
symptoms were more likely than not secondary to his 
degenerative joint disease and degenerative disc disease, 
which were first identified at the time of his preoperative 
evaluation in 2003.  Regarding residual pain symptoms from 
prior back strain in the service and several back strains 
following service, the examiner concluded that it would be 
speculation to determine residual pain in the context of 
significant more recently acquired degenerative changes and 
subsequent surgery for those degenerative changes.

Having carefully considered the evidence, the Board finds 
that service connection for a low back disability is not 
warranted.  In this regard, the Board notes that the record 
reveals no evidence showing that degenerative joint disease 
or degenerative disc disease manifested in service, or within 
one year of discharge from service.  Moreover, the probative 
evidence does not demonstrate a nexus between the veteran's 
current low back disability and service.  To the extent that 
the veteran sought treatment for complaints of back pain in 
service, the Board observes that the service medical records 
reflect no clinical diagnosis pertaining to his low back.  
Rather, imaging in June 1954 revealed no definite 
abnormalities and a provider at that time indicted his belief 
that the veteran's complaints were related to postural 
problems.  At best, there was a report of thinning of a disc 
which could have represented disease, but the examiner 
determined that there were no definite abnormalities.  The 
discharge examination, as well as examinations for Marine 
Corps Reserve purposes, is negative for any diagnosis or 
abnormal finding pertaining to the veteran's spine.  The 
first post-service evidence of back problems dates to 
December 1971, when the veteran reported an on-the-job injury 
in October 1971; at that time, the veteran reported that he 
had experienced no particular problems until the reported 
injury.  

The VA examiner has opined that the veteran's symptoms are 
more likely related to his degenerative joint and disc 
disease, and that such developed after the evaluations and 
negative imaging conducted in 1971 and 1991.  He also 
concluded that the current diagnoses were less likely than 
not a direct result of injuries which occurred during 
service.  Finally, he stated that it would be speculation to 
determine residual pain from prior back strain in service in 
the context of significant more recently acquired 
degenerative changes and surgery for those changes.

The Board acknowledges the July 2005 statement of the 
veteran's VA physician, which indicates her belief that the 
veteran had likely been suffering from back pain for at least 
50 years.  While this statement was reportedly based on 
review of various historical records, to include some dated 
in 1954, it does little more than suggest that the veteran 
had a long history of back pain.  It does not provide any 
opinion regarding whether the veteran's current low back 
disability is related to any disease or injury in service.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(holding that there was a plausible basis for the Board's 
decision that a disability was not incurred in service where 
even the medical evidence favorable to the appellant's claim 
did little more than suggest the possibility that the 
veteran's illness might have been caused by his wartime 
radiation exposure).  This physician's statement also fails 
to account for an absence of evidence demonstrating any 
clinical diagnosis in service or until many years after 
discharge.  Specifically, it fails to note that, despite the 
veteran's current report that he suffered from back pain in 
service and since, he denied any such history in December 
1971.  As such, the Board finds the VA provider's statement 
insufficient to support a finding of a relationship between 
remote a diagnosis of low back disability and the veteran's 
service.  

To the extent that the veteran's report of symptoms in the 
years following discharge is not documented in the record, 
the Board concludes that such a report is unreliable, not 
credible and cannot establish onset of the claimed 
disabilities.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (The Board is not required to accept a physician's 
opinion that is based upon a claimant's recitation of an 
uncorroborated medical history.)  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Clearly, a veteran is competent to report that he 
experienced low back symptoms in the years following service.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, 
competence and credibility are a separate matter which must 
be addressed.  Although the veteran reports that he sought 
treatment for low back complaints in the years directly 
following service, the clinical examination at separation and 
on subsequent Marine Corps Reserve examinations revealed a 
normal spine.  When the veteran was seen for low back 
complaints in 1971, he denied any pertinent history.  His 
silence, when otherwise affirmatively speaking, constitutes 
negative evidence.  The silent and normal separation 
examination constitutes negative evidence and is in contrast 
to the veteran's current report of manifestations at the time 
of discharge.  Any assertion that the veteran "noted" a 
chronic low back disability during service is not credible.  
See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick v. 
Gober, 14 Vet. App 39 (2000).  As noted by the Federal 
Circuit in Buchanan, the Board has considered the lay 
statements by him to VA and to medical professionals.  
However, the veteran has presented conflicting statements 
regarding onset and there is an absence of contemporaneous 
medical evidence which weigh against his assertion of 
continuity.  Any statement, lay or medical, that such 
continued is not credible.  Again, the Board notes that the 
veteran is competent to report that he had in-service 
manifestations and that such continued post service; however 
such reports are unreliable and not credible.  In summary, 
the evidence establishes a remote, post-service onset of the 
current low back disability, and service connection is not 
warranted.

The Board has considered the veteran's reasoning regarding 
his conflicting reports of onset and continuity.  However, 
admitting to a conflicting history (or reasoning therefore) 
merely confirms that the veteran is an inaccurate historian.  
Admitting that different stories were told for different 
purposes does not establish that someone is credible.

The Board has also considered the veteran's statements 
concerning the etiology of these claimed disabilities.  
However, it finds that the veteran is not competent to state 
whether his current low back disability is related to 
complaints in service for which a diagnosis was not rendered.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of the 
current low back disability is far too complex a medical 
question to lend itself to the opinion of a layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
hypertension and CAD, and there is no doubt to be resolved.




ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


